Citation Nr: 1403568	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran had active service from March 1943 to March 1946.  The Veteran died in August 2008.  The appellant is the Veteran's widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO in San Diego, California, on brokerage for the Portland, Oregon, RO, which retains jurisdiction of the claim.  The Board remanded this issue for additional development in November 2011.  It returns now for appellate consideration.

The Board referred the issues of entitlement to special monthly compensation for aid and attendance for accrued benefits purposes and entitlement to service connection for supranuclear palsy, as secondary to service-connected Syme's type surgical amputation of the right foot for accrued purposes to the Agency of Original Jurisdiction in November 2011.  The RO adjudicated those issues in June 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2008 as the result of aspiration due to progressive supranuclear palsy.

2.  The Veteran's service-connected Syme's type right foot amputation aggravated the progressive supranuclear palsy.



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the cause of the Veteran's death was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.5, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by service caused or contributed substantially or materially to the veteran's death.  38 C.F.R. § 3.312(a).

Two certificates of death are of record.  The first, dated August 2008, states that the Veteran died on August [redacted], 2008 of aspiration due to dementia and due progressive supranuclear palsy.  The second, dated October 2008, states that the Veteran died of multiple undetermined causes due to progressive supranuclear palsy.  Both certificates indicate that progressive supranuclear palsy was an underlying cause of death.

During the Veteran's lifetime, he was service-connected for a Syme's type surgical amputation of the right foot, a depressive disorder associated with the right foot amputation, bilateral hearing loss, and tinnitus.  

A June 2012 rating decision granted service connection for supranuclear palsy on an accrued benefits basis.  The RO found that the evidence of record at the time of the Veteran's death established that the Veteran's right foot amputation worsened the manifestations of supranuclear palsy.

An August 2008 from Dr. H. indicated that supranuclear palsy was a significant contributing condition to the Veteran's cause of death.  An April 2009 VA opinion stated that the supranuclear palsy and dementia lead to the aspiration which was the direct cause of death.  A December 2010 VA opinion states that aspiration may cause difficulty swallowing which can, in turn, cause aspiration.  

The Board finds that the evidence is in equipoise as to whether the Veteran's supranuclear palsy was a condition for service connection should have been established during his life.  The Board finds that the evidence is in equipoise as to whether supranuclear palsy substantially or materially contributed to the cause of the Veteran's death.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for cause of death is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


